Citation Nr: 1637025	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  08-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for arthritis (other than claimed arthritis of the feet).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an earlier effective date for the grant of service connection for diabetes mellitus type II with erectile dysfunction.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran had active duty service from May 1972 to January 1975; service in the Marine Corps Reserves from November 1971 to May 1972; and service in the Army National Guard from March 1981 to March 1985, from March 1990 to May 1991 and from September 1993 to September 1996. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied claims to reopen for service connection for degenerative arthritis and bilateral hearing loss.   

The Board denied to reopen the claims in a May 2010 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2013 Memorandum Decision, the Court set aside the May 2010 Board decision. 

This claim was again previously before the Board in January 2015, at which time it reopened the Veteran's claims and remanded them for additional development.  That development having been completed, this claim is once again before the Board.  

The Board notes that the issue of entitlement to service connection for diabetes mellitus type II was previously before it.  However, in a January 2016 rating decision, the RO granted service connection for this claim.  As such, the Board finds that this issue has been resolved in full and it is no longer before it.  Accordingly, no further discussion regarding entitlement to service connection for diabetes mellitus type II shall ensue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

In a July 2016 signed correspondence from the Veteran, he indicated that he never received a copy of the most recent January 2016 Supplemental Statement of the Case (SSOC).  The Veteran indicated that he was only made aware of its existence in retrospect from a subsequent letter received from the RO in which it was referenced.

Based on the foregoing, the Board finds that that the Veteran did not receive the RO's January 2016 SSOC. The failure to ensure receipt of the SSOC by the Veteran in an active appeal is a material defect necessitating remand.  See 38 C.F.R. § 19.31 (b)(2).  Therefore, a remand is necessary to send the Veteran a copy of the SSOC.

Additionally, the record reflects that the Veteran filed a notice of disagreement (NOD) with respect to a March 2016 rating decision on the issue of an earlier effective date for the grant of service connection for diabetes mellitus type II with erectile dysfunction.  See April 2016 Notice of Disagreement.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  A SOC addressing the entitlement to an earlier effective date for the grant of service connection for diabetes mellitus type II with erectile dysfunction has not been issued.  Thus, a remand for issuance of a SOC is necessary.  Manlincon v. West, 12 Vet. App. 238   (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall issue a SOC addressing the entitlement an earlier effective date for the grant of service connection for diabetes mellitus type II with erectile dysfunction. Only if the Veteran submits a timely Substantive Appeal addressing these claims should they be returned to the Board for appellate review.

2. The AOJ shall also provide the Veteran with a copy of the January 2016 SSOC and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




